Case 1:18-cv-03233-WFK-SMG Document 29 Filed 09/06/19 Page 1 of 2 PageID #: 71
                           CIVIL MINUTE ENTRY

BEFORE:               Magistrate Judge Steven M. Gold

DATE                  September 6, 2019

TIME:                 4:30 p.m.

DOCKET NUMBER(S):     CV 18-3233 (WFK)



NAME OF CASE(S):
                      Atlas v. Equifax Information Services LLC et al

FOR PLAINTIFF(S):
                      Saks
FOR DEFENDANT(S):
                      Hamilton for defendant Citibank

NEXT CONFERENCE(S):   UNLESS A FULLY EXECUTED STIPULATION
                      DISCONTINUING THE ACTION HAS BEEN
                      SUBMITTED TO THE COURT BEFOREHAND,
                      ALL COUNSEL AND ANY PARTY WHO HAS NOT
                      YET SIGNED THE SETTLEMENT PAPERS SHALL
                      APPEAR BEFORE THIS COURT AT 6:00 PM ON
                      SEPTEMBER 25, 2019
FTR/COURT REPORTER:   N/A
Case 1:18-cv-03233-WFK-SMG Document 29 Filed 09/06/19 Page 2 of 2 PageID #: 72
TELEPHONE CONFERENCE RULINGS:

Counsel report that they remain on track to reach a settlement and expect to file a
stipulation discontinuing the action no later than September 20, 2019.

UNLESS A FULLY EXECUTED STIPULATION DISCONTINUING THE ACTION HAS
BEEN SUBMITTED TO THE COURT BEFOREHAND, ALL COUNSEL AND ANY
PARTY WHO HAS NOT YET SIGNED THE SETTLEMENT PAPERS SHALL APPEAR
BEFORE THIS COURT AT 6:00 PM ON SEPTEMBER 25, 2019.

Failure to appear may result in the imposition of sanctions.
